DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed September 8, 2022, the title was amended to further describe the intended invention; claims 1-3, 6 and 8-18 were amended; and claims 19-20 were added.  Claims 1-20 have been presented for further consideration.

Response to Arguments
In light of the proposed amendments, applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishida et al., US Patent Application Publication No 2007/0144189 and Diekmeyer et al, US Patent No. 9,347,581.
The following action has been updated to address the presented amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al., US Patent Application Publication No 2007/0144189 (published June 28, 2007, hereinafter ISHIDA), in view of Diekmeyer et al, US Patent No. 9,347,581 (patented May 24, 2016, hereinafter DIEKMEYER).

As per claim 1 (Currently Amended), ISHIDA teaches of an air conditioner, comprising:
a heat exchange module (see par. 23: air conditioner (AC) consist of a heat exchanger responsible for exchanging heat between air and a refrigerant) comprising: 
a compressor in which a refrigerant circulates and a first heat exchanger (see par. 98: AC unit performs vapor compression refrigeration cycle inclusive of a heat exchanger and a compressor), an expansion valve (see fig. 11, and par. 126: the switching and expansion value are connected as part of the control unit), a second heat exchanger (see fig. 4 and par. 98-99 and 101: as part of the regenerative cycle, a second heat exchanger us employed in switching the pressurized refrigerant), and 
an absorbent disposed on an outer surface of the first heat exchanger and the second heat exchanger (see par. 101 and 149: the moisture adsorption material attached to the outer surfaces of the fins in the heat exchangers);
at least one humidity sensor (see par. 98 and 126: humidity sensors are employed amongst a group of sensors in detecting various temperature and humidity measures); and
a controller which controls to stop a normal operation and perform a drying operation for supplying air to any one of the first heat exchanger and the second heat exchanger serving as an evaporator (see par. 138-139 and 147: control unit discontinues normal operations and starts humidifying operations based on predetermined conditions (e.g., timing, schedules, humidity, temperatures, etc. and sensor data)), when it is determined that a predetermined drying operation condition is satisfied based on humidity information of air passed through the any one of the first heat exchanger and the second heat exchanger serving as the evaporator (see par. 36, 206 and 211: when predetermined parameters/conditions are met based on captured sensor data as air passes through the designated evaporator, first or second exchanger depending on operational mode (e.g., humidifier, heat, cooling, fan, exhaust, etc.)), during the normal operation in which the any one of the first heat exchanger and the second heat exchanger serves as an evaporator and the other serves as a condenser (par. 101: during normal refrigeration cycle, the control unit alternates heat exchangers based on predetermined parameters, wherein the heat exchanger functions as a condenser in desorption operations, and an evaporator in absorption functions).
ISHIDA teaches of a method wherein the system uses full ventilation and circulation modes, whereby indoor and outdoor air is exchanged with very little [if any] system conditioning (see above references along with par. 136-139).  However, the reference fails to explicitly focus on a method wherein an operation of the compressor is turned off in the drying operation.
	Like ISHIDA, the DIEKMEYER reference is directed to a method of controlling and conditioning air supplies for designated environments.  However DIEKMEYER further teaches of a method wherein when the compressor is on (thermo-on) the unit relies on the refrigerant for humidity controlled operations (e.g., during circulation, the refrigerant acts as a median for absorbing/exchanging energy for differing modes), and when the system operates in a thermo-off (compressor off and the circulation of refrigerant is suspended, resulted in with no fluid flow), the system uses a [passive] air-drying process, relying on airflow/exchange to conditioning environments (see col 2, line 40-48, co. 2, line 62 through col. 3, line 5; col. 3, lines 33-56; col. 7, line 20-44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of DIEKMEYER's method of suspending refrigerant exchange, with ISHIDA's method of controlling airflow (e.g., ventilation and circulation modes) in the system, to optimize the exchange of inside/outside air and weather conditions to minimize energy, costs and operational wear, while improving air conditioning spaces. 	
	
As per claim 2 (Currently Amended), the combination of ISHIDA and DIEKMEYER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ISHIDA further teaches of the air conditioner of claim 1, wherein the predetermined drying operation condition comprises a humidity condition which is previously set to be satisfied when a relative humidity of the air passed through the any one of the first heat exchanger and the second heat exchanger serving as the evaporator exceeds a predetermined value [considered by the examiner as a predetermined value/level]  (see par. 36, 206 and 211: when predetermined parameters/conditions are met, the system implements priority control operations which dictates latent heat processes based on high/increased humidity levels and operating mode).

As per claim 3 (Currently Amended), the combination of ISHIDA and DIEKMEYER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ISHIDA further teaches of the air conditioner of claim 2, wherein the predetermined drying operation condition comprises a time condition in which a holding time of a state of satisfying the humidity condition exceeds a set time (see par. 15-16, and par. 204-205: when batch switching time elapses respective of set time (e.g., exceeds or advances set time) absorption and regeneration processes are performed).

As per claim 4, the combination of ISHIDA and DIEKMEYER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ISHIDA further teaches of the air conditioner of claim 1, wherein the controller controls to perform an outside air drying operation for supplying an outside air when an outside air temperature is higher than an inside air temperature, and controls to perform an inside air drying operation for supplying an inside air when the inside air temperature is higher than the outside air temperature (see par. 139, 175 and 238: the control unit performs air drying operations within the respective space, when respective space temperatures exceed the alternative space temperatures (e.g., outside temperature exceed inside temperature and vice-versa).

As per claim 5, the combination of ISHIDA and DIEKMEYER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ISHIDA further teaches of the air conditioner of claim 4, wherein the outside air supplied during the outside air drying operation is discharged to an outdoor side and the inside air supplied during the inside air drying operation is discharged to the outdoor side (see par. 253-254: during regenerative operations, outdoor air is exhausted to outdoor spacing, while the moister captured in inside air is discharged to outdoor spacing).

As per claim 6 (Currently Amended), the combination of ISHIDA and DIEKMEYER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ISHIDA further teaches of the air conditioner of claim 1, wherein the controller controls the first heat exchanger and the second heat exchanger to serve as a condenser and an evaporator alternately in the normal operation and controls to supply air to any one of the first heat exchanger and the second heat exchanger which served as the evaporator when the drying operation condition is satisfied in the drying operation (see par. 23: during normal operations, the heat exchanger performs an absorption operation  that functions as a refrigerant evaporator to absorb moisture and in the regenerative operation, functions a s condenser to desorb moisture, wherein air is supplied in drying operations when determined drain water has been generated in the heat exchanger).

As per claim 13 (Currently Amended), the combination of ISHIDA and DIEKMEYER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ISHIDA further teaches of the air conditioner of claim 1, wherein the at least one humidity sensor comprises:
an exhaust air humidity sensor that detects a humidity of an exhaust air discharged to indoor and outdoor sides through the heat exchange module (see par. 104, and 107: humidity sensors measures the humidity of air before or after it passes through the first and/or second heat exchangers); and
an air supply humidity sensor that detects a humidity of a supplying air supplied to an indoor side through the heat exchange module (see par. 98 and 126: humidity sensors are employed amongst a group of sensors in detecting various temperature and humidity levels, respective of mode), and 
wherein the controller determines whether the drying operation condition is satisfied based on humidity information of the exhaust air humidity sensor and the air supply humidity sensor (see par. 196, 204-205 and 211: when predetermined parameters/conditions are met, the system implements priority control operations which dictates latent heat processes based on high/increased humidity information relative to accumulated exhaust and supply data)).

As per claim 14 (Currently Amended), ISHIDA teaches of a method of controlling an air conditioner comprising a compressor in which a refrigerant circulates (see par. 98: AC unit performs vapor compression refrigeration cycle inclusive of a heat exchanger and a compressor), a first heat exchanger, and a second heat exchanger (see fig. 4 and par. 98-99 and 101: as part of the regenerative cycle, first and second heat exchangers are employed in managing humidity from cycled pressurized refrigerant), and an expansion valve (see fig. 11, and par. 126: the switching and expansion value are connected as part of the control unit), and an absorbent disposed on an outer surface of the first heat exchanger and the second heat exchanger (see par. 101 and 149: the moisture adsorption material attached to the outer surfaces of the fins in the heat exchangers), the method comprising:
during a normal operation in which any one of the first heat exchanger and the second heat exchanger serves as an evaporator and the other serves as a condenser, detecting humidity information of an air passed through the any one of the first heat exchanger and the second heat exchanger serving as an evaporator, and determining whether a predetermined  drying operation condition is satisfied based on the detected humidity information (see par. 23-24 and 101: during normal refrigeration cycle, the control unit alternates heat exchangers based on predetermined parameters (e.g., timing, schedules, humidity, temperatures, etc.), wherein the heat exchanger functions as a condenser in desorption operations, and an evaporator in absorption functions, first or second exchanger depending on operational mode); and
stopping the normal operation when the predetermined drying operation condition is satisfied and performing a drying operation for supplying air to the any one of the first heat exchanger and the second heat exchanger serving as an evaporator (see par. 138-139 and 147: control unit stops normal operations and performs humidifying/drying operations based on predetermined conditions (e.g., time, humidity and temperature levels, etc.) and sensor data), 
ISHIDA teaches of using full ventilation and circulation modes, whereby indoor and outdoor air is exchanged in an effort to minimize operational costs (see above references along with par. 136-139), but fails to explicitly focus on a method wherein an operation of the compressor is turned off in the drying operation.
	DIEKMEYER focuses on a method of controlling and conditioning air in designated environments by controlling attributes of the compressor, wherein when the compressor is on (thermo-on) the unit relies on the refrigerant for humidity controlled operations (e.g., during circulation, the refrigerant acts as a median for absorbing/exchanging energy for differing modes), and when the system operates in a thermo-off (compressor off and the circulation of refrigerant is suspended, resulted in with no fluid flow), the system uses a [passive] air-drying process, relying on airflow/exchange to conditioning environments (see col 2, line 40-48, co. 2, line 62 through col. 3, line 5; col. 3, lines 33-56; col. 7, line 20-44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of DIEKMEYER's method of suspending refrigerant exchange, with ISHIDA's method of controlling airflow (e.g., ventilation and circulation modes) in the system, to optimize the exchange of inside/outside air and weather conditions to minimize energy, costs and operational wear, while improving air conditioning spaces. 	
	
As per claim 15 (Currently Amended), the combination of ISHIDA and DIEKMEYER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ISHIDA further teaches of the method of claim 14, wherein the normal operation is maintained when the predetermined drying operation condition is not satisfied (see par. 23: during normal operations, the heat exchanger performs an absorption operation  that functions as a refrigerant evaporator to absorb moisture and in the regenerative operation, functions a s condenser to desorb moisture, wherein air is supplied in drying operations when determined drain water has been generated in the heat exchanger).

As per claim 16 (Currently Amended), the combination of ISHIDA and DIEKMEYER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ISHIDA further teaches of the method of claim 14, wherein, in the performing of the drying operation, when an outside air temperature is higher than an inside air temperature, an outside air drying operation for supplying an outside air is performed, and when the inside air temperature is higher than the outside air temperature, an inside air drying operation for supplying an inside air is performed (see par. 139, 175 and 238: the control unit performs air drying operations within the respective space, when respective space temperatures exceed the alternative space temperatures (e.g., outside temperature exceed inside temperature and vice-versa).

As per claim 17 (Currently Amended), the combination of ISHIDA and DIEKMEYER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ISHIDA further teaches of the method of claim 14, wherein, in the performing of the drying operation, when the first heat exchanger is serving as an evaporator at a time when the drying operation condition is satisfied, a first drying operation for supplying air to the first heat exchanger is performed, and when the second heat exchanger is serving as an evaporator at the time when the drying operation condition is satisfied, a second drying operation for supplying air to the second heat exchanger is performed (see par. 23: during normal operations, the heat exchanger performs an absorption operation  that functions as a refrigerant evaporator to absorb moisture and in the regenerative operation, functions a s condenser to desorb moisture, wherein air is supplied in drying operations when determined drain water has been generated in the heat exchanger).

As per claim 19 (New), the combination of ISHIDA and DIEKMEYER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ISHIDA further teaches of the air conditioner of claim 6, wherein the heat exchange module further comprises a refrigerant switching valve, and wherein the controller controls the refrigerant switching valve to control the first heat exchanger and the second heat exchanger to serve as the condenser and the evaporator alternately in the normal operation (see par. 23-24 and 135: circulation of the refrigerant is switched, whereby swapping control functions allocated to condenser/evaporator operations respective of first and second units).

As per claim 20 (New), the combination of ISHIDA and DIEKMEYER teaches all of the limitations noted in the base claim(s) as outlined above, wherein ISHIDA further teaches of the air conditioner of claim 1, further comprising an input unit that receives an instruction from a user for controlling the normal operation and the drying operation of the air conditioner (see par. 195: user sets desired conditioning parameters (e.g., temperature, humidity, etc.) for a determined space).

Allowable Subject Matter
Claims 7-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Ishida et al. US Patent Application No. 2007/0193287 and 2007/0144189 teach of a control unit which performs batch system operations by alternating first and second heat exchangers between states, wherein opening and closing of various damper elements, are performed according to assigned [matrix] functioning scenarios, wherein dampers controlling the path of air flow between inside and outside spaces operate according to designated control operation(s) (e.g., cooling, heating, humidifying/drying air, etc.) and air flow/conditioning state(s) (e.g., temperature, humidity, flow of air from inside to outside). While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination with the cited art, fail to explicitly teach or suggest of a system and method supporting the air flow and control method consistent with the proposed combination of claims 1 and 7 and claims 14 and 18.
Dependent claims 8-12, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive over the prior art for at least the above noted reason(s).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Diekmeyer et al. and  Ishida et al. references noted earlier, along with the balance of the references cited in the attached PTO Form-892 focus on methods of controlling the flow of air within an HVAC system based on a plurality of data received at various check-points during operations and predetermined conditional parameters.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/KELVIN BOOKER/Examiner, Art Unit 2119                                                                                                                                                                                                        
/ZIAUL KARIM/Primary Examiner, Art Unit 2119